Citation Nr: 1221082	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  07-24 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of the currently assigned 70 percent rating for the appellant's service connected psychiatric disability.  

2.  Entitlement to an effective date prior to January 14, 2004, for a 50 percent or 70 percent rating for the appellant's service connected psychiatric disability. 

3.  Entitlement to an effective date prior to January 14, 2004, for assignment of a total disability rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to September 1982. 

This case was previously before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board in February 2010 for the completion of a statement of the case with respect to the issues of entitlement to a rating in excess of 50 percent rating for the appellant's service connected psychiatric disability and an earlier effective date than January 14, 2004, for the assignment of this 50 percent rating pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  As this action was not accomplished by the RO, a December 2010 remand also requested that the RO prepare a statement of the case with respect to these issues so as to comply with the directives of the February 2010 remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that the Board is required to insure compliance with the instructions of it remands).  These remands also indicated that the case was only to be returned to the Board if the Veteran submitted a timely substantive appeal as to one or more of these issues.  

Following the most recent remand, a December 2011 rating decision granted an increased rating for the Veteran's service connected bipolar disorder to 70 percent effective from January 14, 2004.  A January 2012 supplemental statement of the case was issue on both issues.  A timely appeal with respect to both issues was received from the Veteran later in February 2012; as such, the two issues on appeal are as described above.    

The February and December 2010 remands also deferred adjudication of the issue of entitlement to total disability rating for compensation based on individual unemployability, an issue granted by the December 2011 rating decision.  As such, this issue is not longer in appellate status.  However, as more particularly explained in the remand section of this decision, a May 2012 written communication from the representative indicates a desire to file a notice of disagreement with the December 2011 rating decision and certain language in that communication suggests that the disagreement is with the effective date for the grant of the total rating based on individual unemployability.  The issue of entitlement to an effective date prior to January 14, 2004, is therefore being REMANDED to the RO for further action.   


FINDINGS OF FACT

1.  The disability attributable to the Veteran's service connected schizoaffective disorder, bipolar type, does not more nearly approximate total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closes relatives, own occupation, or own name.

2.  On January 14, 2004, a claim for an increased rating for the service connected psychiatric disability was received. 

3.  It was not factually ascertainable that there had been an increase in psychiatric disability during the one-year period prior to January 14, 2004, so as to warrant an increased schedular rating for the Veteran's service connected psychiatric disability.   


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 70 percent for the Veteran's service connected psychiatric disorder have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.130 Diagnostic Code (DC) 9200 (2011).  

2.  The criteria for entitlement to effective date prior to January 14, 2004, for the assignment of a 50 percent or 70 percent schedular rating for the Veteran's service connected psychiatric disorder have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.400(o), 4.130, DC 9200 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

      Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board finds that all required notice regarding the issues have been met.  VCAA letters were issued to the Veteran in March 2004 and September 2009 which set forth the responsibility of the parties in providing evidence, the manner of assigning disability ratings, and, by way of the September 2009 letter, the manner of assigning effective dates.  The Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  It is also noted that the VA General Counsel, in a precedential opinion, has indicated that 38 U.S.C.A. § 5103(a) notice is not required with respect to a notice of disagreement with the effective date assigned for an increased rating following the grant of an increased rating as in the instant case.   See VAOPGCPREC 8-2003.  

      Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, all pertinent evidence is of record.  The Veteran has been afforded appropriate VA examinations assessing the severity of the psychiatric disability at issue in March 2004, May 2006, and September 2011.  The reports from these examinations reflect a comprehensive discussion of the pertinent clinical history and detailed clinical findings and, contrary to the assertions of the Veteran's attorney, are adequate to adjudicate the claims on appeal.  The physical record before the Board also includes reports from VA psychiatric hospitalization from October 28, 2009, to November 6, 2009, VA psychiatric outpatient treatment records dated through September 2009, and the Veteran's Vocational and Rehabilitation File.  Private mental health treatment reports and reports from the Social Security Administration have also been obtained.  The evidence is adequate to adjudicate both issues on appeal and the Veteran has not identified any pertinent evidence that remains outstanding.  As such, the duty to assist the Veteran has been met. 

B. Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on each claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).  

It is also noted that the Veteran's Virtual Claims File (VA's electronic data storage system) has been reviewed, to include Compensation and Pension Records Interchange (CAPRI) records reflecting additional VA mental hygiene clinic reports from the Spokane VA Medical Center dated after September 2009 through October 2010.  The January 2012 supplemental statement of the case does document consideration of records from the Spokane VA Medical Center dated through December 2011. 


	1.  Increased Rating

The present appeal in part involves the Veteran's claim that the severity of his service-connected psychiatric disability (schizoaffective disorder, bipolar type) warrants a higher rating.  During the course of the appeal, the rating for the Veteran's service connected psychiatric disability has been increased, initially from 30 to 50 percent by the August 2005 rating decision from which this appeal arises and then to 70 percent by a December 2011 rating decision.  The increased ratings of 50 and 70 percent were both assigned from the date of the claim which gave rise to this appeal, January 14, 2004.  There thus remains for consideration entitlement to a rating in excess of 70 percent for the service connected psychiatric disability as less than the maximum benefit available with respect to this disability has been awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

A 50 percent schedular rating for a psychiatric disorder under 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders is assigned for occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent schedular rating is warranted when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

Use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on a Veteran's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 

After reviewing the totality of the evidence in the claims file (to include all private and VA medical records as well as the vocational rehabilitation file and Virtual Claims File), the Board finds that the preponderance of the evidence is against entitlement to a rating in excess of 70 percent.  The Board stresses to the Veteran that the types of symptoms listed as examples for a 100 percent schedular rating under 38 C.F.R. § 4.130 contemplate a disability picture where there are symptoms which the Veteran has not, for the most part, developed.  There is no suggestion that he cannot remember names of close relatives, his own occupation, or his own name and the overall record does not show gross impairment in thought processes or communication or that the Veteran has been disoriented to time or place.

The Board acknowledges that some records describe periods where the Veteran has had hallucinations, to include those requiring inpatient psychiatric treatment of less than one week in October and November 2009.  However, the reports from this hospitalization showed the Veteran to be oriented to three spheres and to have coherent speech and a normal thought process.  Following a change in medication during this hospitalization, the Veteran's psychotic symptoms were stable or diminished and the Veteran was said to be well organized and in good behavioral control through the admission.  It was noted that the Veteran was hopeful that his life would be improved with his change in medication, and that the Veteran never has had any suicidal or homicidal ideation.  (While the Veteran was admitted due to concerns of an increased suicide risk, this was in conjunction with an auditory hallucination, symptoms that were relieved by the change in medication during the hospitalization.)  

At a September 2011 VA examination, the Veteran displayed a good attitude to the examiner, answered questions directly, and was logical and coherent during the interviews.  Memory was occasionally blurry though generally accurate.  It was noted that the Veteran had not worked since 2001 due to mental health problems, and the examiner concluded that the Veteran was unable to work due to his psychiatric symptoms.  He also commented that the Veteran's symptoms had been "completely" disabling since 2004 and probably longer, and he assigned a Global Assessment of Functioning (GAF) score of 50. 

With regard to the clinical picture earlier in the appeal period, a VA psychiatric examination conducted in March 2004 showed the Veteran to be psychomotor appropriate with no thought disorder or cognitive limitations.  The Veteran was at that time felt to be mentally capable of performing the activities of daily living and establishing and maintaining effective work and social relationships.  The GAF score was 60.  

At a May 2006 VA psychiatric examination, there was no thought disorder and the Veteran's associations were logical, linear, and progressive.  He was not delusional or disorganized.  The Veteran was cognitively intact and submitted a three page letter that was said to contain a concise and appropriate history.  The examiner concluded that the Veteran would have mild limitations with regard to the activities of daily living and mild to moderate, "probably more toward moderate," difficulties in social and occupational functioning.  He was said to not have any difficulty understanding complex commands and the GAF score was 55.  

With regard to the GAF scores, the Board points out that the GAF scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According to the DSM-IV, a GAF score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  

The evidence reflecting GAF scores generally does not show scores that suggest the types of symptoms and degree of impairment listed for a 100 percent schedular rating.  The Board's reading of the criteria for a 100 percent schedular rating is that such criteria contemplate an individual who is borderline in touch with reality in terms of perceptions and or actions on a daily basis.  The Veteran's mental health impairment is certainly severe in nature, but the types of symptoms listed as examples in the rating criteria for a 100 percent rating have not been demonstrated. 

In making the above determination, the Board's review of the evidence shows that the Veteran's service-connected disability is productive of serious symptoms and significant impairment, and recognizes that the GAF score of 40 assigned by a VA social worker in April 2004 is reflective of "major" impairment under DSM-IV.  The Board does not in any manner doubt the seriousness of the Veteran's psychiatric disability, in particular its impact upon employment as reflected by the grant of a TDIU which was based solely on his psychiatric disability.  However, the question before the Board is whether the demonstrated impairment more nearly approximates the level of impairment contemplated by the criteria for a 100 percent schedular rating.  For the reasons set forth above, the Board finds that the preponderance of the evidence is against such a finding.  

The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal is more severely disabling than the assigned disability rating reflects.  The Board has carefully considered the Veteran's contentions.  Lay testimony is competent to describe certain symptoms, and the Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and is contemplated by the disability rating currently assigned.  In this case, the competent medical evidence offering detailed specific findings and specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability addressed above.  The Board accepts the Veteran's statements with regard to the matter he is competent to address, but relies upon the competent medical evidence with regard to the specialized evaluations of the severity of psychiatric symptoms and details of clinical features of the psychiatric pathology.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  The preponderance of the most probative evidence is against a conclusion that an increased rating is warranted in this case. 

The Board also recognizes that the Veteran and the record refer to the impact of the service-connected psychiatric disability on the Veteran's daily and occupational functioning.  Again, such occupational impairment is reflected by the grant of TDIU, and there is thus not for consideration the assignment of such a rating as mandated by Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology. Id. at 115.  If the schedular rating criteria do reasonably describe a Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.   

In this case, the symptoms associated with the service connected psychiatric  disability fit squarely within the criteria found at 38 C.F.R. § 4.130 for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.

Finally, in reaching the above conclusions, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claims for an increased rating for his service connected psychiatric disorder, the doctrine is not for application.  Gilbert, supra.  
 
	2. Earlier Effective Date 

The method of determining the effective date of an increased evaluation is set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with respect to the effective date of an award of increased compensation is that the effective date of such award "shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation which provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, which ever is later.  38 C.F.R. § 3.400(o)(1).  An exception to that rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In that regard, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2).  See 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125   (1997). 

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p), 3.155.  The regulation which governs informal claims, 38 C.F.R. § 3.155, provides as follows: (a) Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by [VA], from a claimant . . . may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Id.  

Further, under 38 C.F.R. § 3.157(b)(1), an informal claim may consist of a VA report of examination or hospitalization.  Under this regulatory provision, the date of the VA outpatient examination or hospital admission will be accepted as the date of receipt of a claim if such a report relates to examination or treatment of a disability for which service connection has previously been established.  Id.  Under 38 C.F.R. § 3.157(b)(2), the date of receipt of evidence from a private physician or layman will be accepted as a claim if such evidence is within the competence of the physician or lay person and shows the reasonable probability of entitlement to benefits. 

In order to apply the above statutory and regulatory provisions to the instant appeal, it is necessary to determine the date of receipt of the appellant's claim for an increased evaluation, and to determine the date that it became factually ascertainable that the appellant's service-connected psychiatric disability increased in severity to warrant an increase, initially from 30 to 50 percent as assigned by the August 2005 rating decision, and then to 70 percent by a December 2011 rating decision.  As indicated, both increased ratings were assigned effective from January 14, 2004.  Looking to the date that the appellant filed a claim for an increased rating claim for his service connected disability, the Board observes that the date of receipt of such claim was no earlier than January 14, 2004.  That is the date that the RO received the statement from the Veteran requesting an increase in the rating assigned for his psychiatric disorder.  There is simply no other evidence, nor does the Veteran contend, that a claim for an increased evaluation was filed any earlier than January 14, 2004.   

The essential question thus is whether it was factually ascertainable during the year prior to the Veteran's January 14, 2004, claim that his psychiatric disorder was 50 or 70 percent disabling.  

As indicated in the previous section, a 50 percent rating for a psychiatric disorder under 38 C.F.R. § 4.130 requires occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  The determination that the occupational and social impairment required for a 50 percent rating were met by the August 2005 rating decision was based on evidence dated after the Veteran's January 2004 application, to include VA outpatient treatment reports and the reports from the March 2004 VA examination.  

Withe respect to the 70 percent rating assigned by the December 2011 rating decision, this rating as indicated in the previous section is for assignment when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Again, it was evidence dated after the Veteran's claim was received in January 2004 that the RO determined warranted a 70 percent rating, as it was indicated therein that the Veteran's worsening symptoms, in the form of hallucinations, began in March 2004.  

Also as noted in the December 2011 rating decision, and confirmed independently by a review of the records by the undersigned, VA psychiatric outpatient treatment reports dated in December 2003 (within one year prior to the filing of the January 2004 claim) showed the Veteran to be non psychotic and aware of his internal mental and emotional state.  These reports also showed the Veteran to be non-suicidal and to have an appropriate affect.  He was also oriented to three spheres and his thought process and content were normal.  Another VA psychiatric outpatient treatment report dated later in December 2003 showed the Veteran to have no recent hallucinations and no delusions.  The December 2003 VA mental hygiene clinic reports do not otherwise reflect a disability picture that would equate with that required for a 50 or 70 percent rating, nor is there any other clinical evidence of record dated within one year prior to receipt of the January 14, 2004, claim which would warrant the assignment of either rating.  

The Veteran's representative has argued that the Board should consider the comment made by the September 2011 VA examiner to the effect that the Veteran's symptoms have been completely disabling since 2004 and probably longer.  The Board has considered this opinion but is unable to find that it supports a effective date for the grant of a higher schedular rating prior to January 14, 2004.  

As noted earlier, the pertinent statute specifically provides that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if an application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2).  However, if the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 10 Vet.App. 125 (1997).  As already discussed, the evidence is against a finding that it was first ascertainable that an increase in disability had occurred during the one year period prior to the January 14, 2004, claim.  

Based on the above record, the Board must conclude that the clear preponderance of the evidence is against a finding that it was factually ascertainable that there was an increase in psychiatric symptomatology during the one-year period prior to January 14, 2004, which would warrant assignment of a 50 or 70 percent rating.  In reaching this determination, the Board is unable to find such a state of approximate balance of the positive evidence with the negative evidence regarding any issue material to the determination in this matter so as to otherwise warrant a favorable decision.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an evaluation in excess of the currently assigned 70 percent rating for the appellant's service connected psychiatric disability is not warranted.  Entitlement to an effective date prior to January 14, 2004, for a 50 percent or a 70 percent rating for the appellant's service connected psychiatric disability is not warranted.  To this extent, the appeal is denied. . 


REMAND

As discussed in the Introduction, it appears that a notice of disagreement has been received to initiate an appeal from the December 2011 rating action which assigned an effective date of January 14, 2004, for the assignment of a total rating based on individual unemployability due to service-connected disability.  

Accordingly, the case is hereby REMANDED to the RO for the following actions:

The RO should take appropriate action, including issuance of a statement of the case, on the appeal initiated by the veteran from the December 2011  rating decision which assigned an effective date of January 14, 2004, for a total rating based on individual unemployability due to service-connected disability.  The veteran and his representative should be clearly advised of the need to file a timely substantive appeal if the veteran wishes to complete an appeal from that determination.  If a timely substantive appeal is received, then the case should be returned to the Board for appellate review. 

The purpose of this remand is to comply with the holding of the Court in Manlincon v. West, 12, Vet.App. 238 (1999).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


